Title: Samuel H. Smith to James Madison, 25 October 1826
From: Smith, Samuel Harrison
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington,
                                
                                Oct. 25. 1826.
                            
                        
                        Having undertaken, at the request of the Columbian Institute, to prepare for them a Memoir of Mr. Jefferson,
                            I am desirous, in discharging this duty, to delineate faithfully his character. And as there is no one living so well
                            acquainted with whatever regarding him, as yourself, I take the liberty of requesting such assistance from you as you may
                            consider it proper to render. Little seems to be known of his early years, of the period between his leaving Congress and
                            his mission to France, excepting his services in the revised code, & of his general habits of Study; And your
                            association with him in forming & directing the University of Virginia must have made you fully master of his
                            views in this respect.
                        If in this request, I have asked what you feel any repugnance to grant, I know you will find a sufficient
                            apology for it in my anxiety, that the character of our distinguished friend should be drawn in its true colors.
                        Indeed I am not without hopes that in that literary monument which shall perpetuate his fame You will take a
                            conspicuous part: and I may be permitted to say that no office could be so grateful to his friends as to see this task
                            executed by one so competent to it. With the sincerest wishes for your continued welfare, and the tender of my best
                            respects to Mrs. Madison, I am with great respect
                        
                            
                                Samuel H. Smith
                            
                        
                    